IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs April 15, 2015

                      LEONARD ROWE v.
           HAMILTON COUNTY BOARD OF EDUCATION ET AL.

                   Appeal from the Circuit Court for Hamilton County
                   No. 14C333    W. Jeffrey Hollingsworth, Judge


                No. E2014-01978-COA-R3-CV-FILED-JULY 13, 2015


In this breach of contract action, the plaintiff appeals the trial court‟s grant of summary
judgment to the defendants on res judicata grounds. The plaintiff in his complaint
alleged that the defendant school district and defendant school superintendent breached a
contract with him for continuing employment as a certified public school teacher. Upon
consideration of competing motions for summary judgment, the trial court found that the
plaintiff had no enforceable contract with the defendants and that his claim was identical
to that asserted in at least one previous lawsuit decided on the merits. The court therefore
concluded that the action was barred by the doctrine of res judicata. Discerning no
reversible error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded.

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., C.J., and D. MICHAEL SWINEY, J., joined.

Leonard Rowe, Chattanooga, Tennessee, Pro Se.

D. Scott Bennett, Mary C. DeCamp, and Andrew J. Godbold, Chattanooga, Tennessee,
for the appellees, Hamilton County Board of Education and Rick Smith, Superintendent.

                                        OPINION

                          I. Factual and Procedural Background

       This appeal arises from the trial court‟s grant of summary judgment to the
defendants, the Hamilton County Board of Education and its superintendent, Rick Smith
(collectively, “Defendants”), on the basis of, inter alia, res judicata. In reaching this
conclusion, the trial court noted previous state and federal actions brought unsuccessfully
by Mr. Rowe against Defendants or their predecessors and found that the case at bar was
based on the same nexus of facts. In particular, our Supreme Court‟s decision in Rowe v.
Bd. of Educ. of the City of Chattanooga, 938 S.W.2d 351, 353 (Tenn. 1996) (“Rowe II”)
summarizes much of the pertinent factual and procedural history as follows:

              Rowe is a certified and licensed school teacher. In addition, he has
      two master‟s degrees and is certified as an educational specialist. He began
      teaching in the Chattanooga school system in 1967, but was denied tenure
      at the end of the 1968-69 school year. After brief service in the military,
      Rowe returned to teaching in Chattanooga and was granted tenure in either
      1972 or 1973. He continued teaching in the Chattanooga system until 1980
      when he was discharged “for cause, including insubordination, and
      inefficiency.” The charges against Rowe primarily arose from his conduct
      during and after a discussion with the principal about Rowe‟s evaluation.
      Specifically, Rowe was charged with walking out of two conferences called
      by the principal, refusing to enter into discussion with the principal, and
      stating that the principal had not been truthful about previous events. After
      a hearing before the Board, Rowe was dismissed. Rowe appealed the
      dismissal, but the Board‟s decision was upheld by both the Chancellor and
      the Court of Appeals.

             Beginning in 1986 or 1987, Rowe again attempted to obtain a
      teaching job in the Chattanooga school system. He was placed on the
      substitute teacher‟s list in 1987 and worked on a part-time, as needed basis,
      approximately one-half of the school days that year. There were no
      negative occurrences reported as a result of his employment, and Rowe
      received favorable recommendations for full time employment from the
      principals of two schools where he taught. Sometime after the school year
      ended, however, Reynolds, the new superintendent of schools, was asked
      by Board members why Rowe‟s name was placed on the substitute
      teacher‟s list when he previously had been discharged for cause by the
      Board. Upon verifying Rowe‟s prior for cause dismissal, Reynolds directed
      that Rowe‟s name be removed from the substitute teacher‟s list.

             Despite his removal from the substitute teacher‟s roster, Rowe
      continued to apply for full-time, permanent employment within the
      Chattanooga school system. When his efforts proved unsuccessful, Rowe
      filed a complaint with the City of Chattanooga Human Rights and Human
      Relations Commission in 1990, alleging that the Board had discriminated
      against him on the basis of race by removing his name from the substitute
                                            2
        teacher‟s list and by hiring applicants for two vacant principal positions for
        which he had applied. After a full investigation and a hearing, the
        Commission concluded that Rowe had failed to establish racial
        discrimination, but recommended that the Board adopt a uniform policy to
        address “previously dismissed teachers‟ and substitute teachers‟ ability to
        obtain employment within the Chattanooga Public Schools.” In response,
        the Board, on April 8, 1991, adopted policy 4117.5, which provides as
        follows:

                Any employee of the Board of Education terminated for
                cause, inefficiency, or immorality shall not be eligible for
                reemployment, whether at the same or different level.
                Neither shall such individuals be eligible for employment on
                a contract basis, including serving as substitute teacher.

               Thereafter, Rowe filed a complaint pursuant to 42 U.S.C. § 1983
        against the Board and Reynolds, alleging that their refusal to consider him
        for a position in the Chattanooga school system violated his rights under the
        Fourteenth Amendment of the United States Constitution. Rowe sought a
        declaratory judgment that Board policy 4117.5 was an unconstitutional
        infringement upon his property and liberty rights to pursue his chosen
        occupation. In addition, he sought back pay from the time the Board had
        adopted the policy, alleging that he would have been hired had the policy
        not been adopted.

               Following a bench trial, the chancellor invalidated the policy, but
        refused to award Rowe any other relief, concluding there was no proof “to
        indicate that Mr. Rowe would have been rehired but for this policy
        statement.”

Rowe II, 938 S.W.2d at 353-54.1



1
 Pursuant to Tennessee Rule of Evidence 201(b)(2), this Court may take judicial notice of a fact “not
subject to reasonable dispute, in that it is . . . capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned.” See, e.g., City of Chattanooga v. Tenn.
Regulatory Auth., No. M2008-01733-COA-R12-CV, 2010 WL 2867128 at *3 (Tenn. Ct. App. July 21,
2010) (“We may take judicial notice of our Court‟s records and of records from „other cases advancing a
similar claim of relief and involving the same parties or in collateral cases presenting similar or related
issues.‟”) (quoting Mosely v. Brandon, No. M2006-02398-CCA-R3-HC, 2007 WL 1774309 at *4 (Tenn.
Crim. App. June 20, 2007)).
                                                    3
       Upon appeal of the chancery court‟s decision referenced above, this Court
affirmed the ruling that the Board‟s policy was unconstitutional but reversed the chancery
court‟s finding as to Mr. Rowe‟s property and liberty interests in his rehiring potential
and remanded for a hearing to determine Mr. Rowe‟s damages, if any. Id. at 354. Upon
certiorari granted to the defendants in that action, our Supreme Court determined that Mr.
Rowe did not have a property or liberty interest in potential employment with the
Chattanooga school system and affirmed the chancery court‟s dismissal of his complaint.
Id. at 356-57. (“[Mr. Rowe cannot] now complain about the effect of his prior
[employment] dismissal for cause, a proceeding in which he was afforded due process, on
his future employment opportunities.”) (emphasis in original).

        Approximately ten years prior to our Supreme Court‟s 1996 decision in Rowe II,
Mr. Rowe first brought an action in federal court related to his employment with the
Chattanooga school system after his first state appeal of that termination had proven
unavailing. See Rowe v. Bd. of Educ. of City of Chattanooga, 755 F.2d 933 (6th Cir.
1985) (“Rowe I”). In his initial federal action, Mr. Rowe, proceeding self-represented,
asserted a civil rights claim under 42 U.S.C. §§ 1983 and 1985. See id. at 933. In Rowe
I, the United States Court of Appeals for the Sixth Circuit affirmed the district court‟s
dismissal of Mr. Rowe‟s action on the basis of res judicata, citing the prior state court
action. See id. (“It is clear that the present action arises from the same set of facts as the
prior state court action and the issues here either were or could have been litigated in the
prior action.”).

       On July 1, 1997, the Hamilton County Board of Education assumed operation of
the school district from the Board of Education of the City of Chattanooga. Defendants
acknowledge that at the time of the operation transfer, individuals who were employed by
the Board of Education of the City of Chattanooga became employees of the Hamilton
County Board of Education. It is undisputed, however, that Mr. Rowe had not been
employed in any capacity within the Chattanooga or Hamilton County public schools
since 1987.

        Since the Hamilton County Board of Education assumed operation of the school
district in 1997, Mr. Rowe, again acting without benefit of counsel, has filed two separate
actions in federal district court, both related to his inability to obtain employment as a
teacher in the district since his removal from the substitute teacher list in 1987. In the
first of these actions, Mr. Rowe named as defendants Jesse Register as the former
superintendent of the Hamilton County Department of Education, as well as the Board
and its individual members. See Rowe v. Register, 172 F. App‟x 660 (6th Cir. 2006)
(“Register I”). The district court dismissed Mr. Rowe‟s complaint, in which he had
alleged violations of his rights under the Fourteenth Amendment and Title VII of the
Civil Rights Act of 1964. Id. at 660. On appeal to the Sixth Circuit, the federal appellate
                                              4
court affirmed the district court‟s dismissal of the complaint. Id. at 661. (“Put simply,
the district court concluded that Rowe provided insufficient allegations to even establish
any claim of employment discrimination under state or federal law.”).

        Mr. Rowe named the same defendants in a subsequent action brought in federal
district court. See Rowe v. Register, No. 1:07-cv-20, 2008 WL 2009186 (E.D. Tenn. May
8, 2008) (“Register II”). In Register II, the district court dismissed with prejudice Mr.
Rowe‟s complaint on the basis of, inter alia, the doctrine of res judicata and a finding
that Mr. Rowe “does not have a legitimate claim of entitlement to any contract of
employment as a teacher with the Hamilton County school system.” Id. at *12-14
(“Despite the adverse results of the extensive prior litigation, Rowe wants yet another bite
of the same apple.”). According to the district court‟s decision, Mr. Rowe‟s complaint in
that action alleged breach of contract and “vague, conclusory references to 42 U.S.C. §
1983, the Fourteenth Amendment of the United States Constitution, and due process.”
Id. at *1. In its decision, the district court also enjoined Mr. Rowe from filing in its court
further lawsuits against the same defendants and “any person or persons who either
currently or in the future occupy and hold the position of Superintendent of Hamilton
County Department of Education in Hamilton County, Tennessee,” without first
obtaining the court‟s written approval. Id. at *24.

        Again self-represented, Mr. Rowe filed the instant complaint in the Hamilton
County Circuit Court (“trial court”) on March 6, 2014, alleging breach of contract and
claiming damages exceeding $1,000,000.00 for lost employment opportunity. In
response, Defendants filed a motion to dismiss the action on March 14, 2014, asserting
that no enforceable contract had ever existed between Mr. Rowe and Defendants. The
trial court denied the motion to dismiss in an order entered April 4, 2014. Defendants
subsequently filed an answer to the complaint.

       The parties thereafter filed competing motions for summary judgment. The trial
court granted summary judgment in favor of Defendants in a Memorandum Order entered
August 26, 2014. In addition to concluding that Mr. Rowe‟s complaint was barred by the
doctrine of res judicata, the court found that Mr. Rowe had never entered into a contract
with Defendants, in part because he undisputedly was not an employee of the
Chattanooga Public School System when the Hamilton County Board of Education
assumed operation of the schools in 1997. Mr. Rowe filed a motion to reconsider, which
the trial court denied in an order entered September 22, 2014. Mr. Rowe timely
appealed.




                                              5
                                            II. Issues Presented

           Mr. Rowe presents one issue for our review, which we restate as follows:

           1. Whether the trial court erred by granting summary judgment in favor of
              Defendants on the basis of res judicata.

           Defendants also proffer an additional issue, which we restate as follows:

           2. Whether the trial court correctly determined that Defendants were not in
              breach of any enforceable contract because Mr. Rowe never had a
              contract of employment with them.

                                         III. Standard of Review

       For actions initiated on or after July 1, 2011, such as the one at bar, the standard of
review for summary judgment delineated in Tennessee Code Annotated § 20-16-101
(Supp. 2014) applies. See Sykes v. Chattanooga Hous. Auth., 343 S.W.3d 18, 25 n.2
(Tenn. 2011). The statute provides:

           In motions for summary judgment in any civil action in Tennessee, the
           moving party who does not bear the burden of proof at trial shall prevail on
           its motion for summary judgment if it:

                   (1) Submits affirmative evidence that negates an essential element of
                       the nonmoving party‟s claim; or

                   (2) Demonstrates to the court that the nonmoving party‟s evidence is
                       insufficient to establish an essential element of the nonmoving
                       party‟s claim.

Tenn. Code Ann. § 20-16-101.2
2
    As this Court has explained:
                    Section 20-16-101 was enacted to abrogate the summary-judgment standard set
           forth in Hannan [v. Alltell Publ’g Co., 270 S.W.3d 1, 5 (Tenn. 2008)], which permitted a
           trial court to grant summary judgment only if the moving party could either (1)
           affirmatively negate an essential element of the nonmoving party‟s claim or (2) show that
           the nonmoving party cannot prove an essential element of the claim at trial. Hannan, 270
           S.W.3d at 5. The statute is intended “to return the summary judgment burden-shifting
           analytical framework to that which existed prior to Hannan, reinstating the „put up or
           shut up‟ standard.” Coleman v. S. Tenn. Oil Inc., No. M2011-01329-COA-R3-CV, 2012
           WL 2628617, at *5 n.3 (Tenn. Ct. App. July 5, 2012).
                                                      6
       In reviewing pleadings, we “must give effect to the substance, rather than the form
or terminology of a pleading.” Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012)
(citing Abshure v. Methodist Healthcare–Memphis Hosp., 325 S.W.3d 98, 104 (Tenn.
2010)). We note also that pleadings “prepared by pro se litigants untrained in the law
should be measured by less stringent standards than those applied to pleadings prepared
by lawyers.” Stewart, 368 S.W.3d at 463 (citing Carter v. Bell, 279 S.W.3d 560, 568
(Tenn. 2009); Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003); Young
v. Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App. 2003)). Parties proceeding without benefit
of counsel are “entitled to fair and equal treatment by the courts,” but we “must not
excuse pro se litigants from complying with the same substantive and procedural rules
that represented parties are expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901,
903 (Tenn. Ct. App. 2003).

                                      IV. Res Judicata

       Mr. Rowe contends that the doctrine of res judicata should not apply to the instant
action because he has raised previously unlitigated allegations to support his breach of
contract claim. In particular, he asserts on appeal that Defendants willfully and
intentionally engaged in unfair, unlawful, and deceptive business practices that resulted
in fraudulent concealment of facts. Defendants maintain that the trial court properly
found this action barred by res judicata. In particular, Defendants argue that Mr. Rowe
failed to raise new allegations in his complaint and, in any case, failed to support such
allegations with any new supporting facts. Having carefully reviewed the record, we
agree with Defendants on this issue.

       Our Supreme Court has explained the doctrine and essential requirements of res
judicata as follows:

               The doctrine of res judicata or claim preclusion bars a second suit
       between the same parties or their privies on the same claim with respect to
       all issues which were, or could have been, litigated in the former suit.
       Creech v. Addington, 281 F.W.3d 363, 376 (Tenn. 2009); Richardson v.
       Tennessee Bd. of Dentistry, 913 S.W.2d 446, 459 (Tenn. 1995) (quoting
       Goeke v. Woods, 777 S.W.2d 347, 349 (Tenn. 1989)). It is a “rule of rest,”
       Moulton v. Ford Motor Co., 533 S.W.2d 295, 296 (Tenn. 1976), and it
       promotes finality in litigation, prevents inconsistent or contradictory
       judgments, conserves judicial resources, and protects litigants from the cost


Walker v. Bradley County Gov’t, No. E2013-01053-COA-R3-CV, 2014 WL 1493193 at *3 n.3 (Tenn. Ct.
App. Apr. 15, 2014). See also Sykes, 343 S.W.3d at 25 n.2.
                                               7
      and vexation of multiple lawsuits. In re Estate of Boote, 198 S.W.3d 699,
      718 (Tenn. Ct. App. 2005); Sweatt v. Tennessee Dep’t of Corr., 88 S.W.3d
      567, 570 (Tenn. Ct. App. 2002).

              The party asserting a defense predicated on res judicata or claim
      preclusion must demonstrate (1) that the underlying judgment was rendered
      by a court of competent jurisdiction, (2) that the same parties or their
      privies were involved in both suits, (3) that the same claim or cause of
      action was asserted in both suits, and (4) that the underlying judgment was
      final and on the merits. Lien v. Couch, 993 S.W.2d 53, 56 (Tenn. Ct. App.
      1998); see also Lee v. Hall, 790 S.W.2d 293, 294 (Tenn. Ct. App. 1990). A
      trial court‟s decision that a claim is barred by the doctrine of res judicata or
      claim preclusion involves a question of law which will be reviewed de novo
      on appeal without a presumption of correctness. In re Estate of Boote, 198
      S.W.3d at 719.

Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012).

       In finding that the instant action was barred by the doctrine of res judicata, the
trial court stated the following specific findings of fact and conclusions of law in
pertinent part:

            Leonard Rowe was a teacher in the Chattanooga Public School
      System.

             Mr. Rowe was dismissed by the Chattanooga Public School System
      for cause in 1980.

            Mr. Rowe was not an employee of the Chattanooga Public School
      System when it merged with the Hamilton County School System.

            Mr. Rowe was never under contract with the Hamilton County
      Board of Education or Rick Smith, the Superintend[e]nt of the Hamilton
      County Schools.

            Mr. Rowe has brought several lawsuits against the Hamilton County
      Board of Education, alleging the same grounds. Those lawsuits were
      dismissed.

            In the case of Rowe v. Register [Register II], Judge Allan Edgar of
      the U.S. District Court dismissed an action filed in that court alleging the
                                             8
       same complaints against the Board of Education as this lawsuit. Judge
       Edgar based his dismissal of that suit on res judicata, among other reasons.

       ***

              The claims asserted by Mr. Rowe in this case are identical to claims
       raised in previous cases, which have been resolved against Mr. Rowe.
       Therefore, these claims are barred by the doctrine of res judicata. The
       issues raised in this case have been finally decided in previous cases.

              Therefore, it is Ordered that the Defendants‟ motion for summary
       judgment is Granted and all of Mr. Rowe‟s claims against the Defendants
       are dismissed with prejudice. This is a final judgment of all claims raised
       by Mr. Rowe.

(Paragraph numbering omitted). Upon our careful and thorough review of the record and
applicable authority, we agree with the trial court‟s findings and conclusions of law.

        As to the elements that must be established in order for res judicata to apply, Mr.
Rowe does not dispute that each prior court decision cited by Defendants was rendered in
a court of competent jurisdiction and was a final judgment on the merits. In Register II in
particular, the federal district court noted that it was exercising subject matter jurisdiction
over federal civil rights claims and, under the circumstances of Mr. Rowe‟s action,
supplemental jurisdiction over his breach of contract and related claims. See Register II,
2008 WL 2009186 at *1 n.1, *5 (“When Rowe refers to „pendent jurisdiction,‟ the Court
infers that he means supplemental jurisdiction under 28 U.S.C. § 1367.”). We note that
for a federal decision regarding supplemental state-law issues, such as contract issues, to
have preclusive effect in state court, (1) the federal decision must have been an
“adjudication on the merits” under Federal Rule of Civil Procedure 41(b) and (2) our
decision to apply state claim-preclusion law must not be „incompatible with federal
interests.‟” Cooper v. Glasser, 419 S.W.3d 924, 929-30 (Tenn. 2013) (quoting Semtek
Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508-09 (2001)). Upon our thorough
review of the applicable federal decisions regarding Mr. Rowe‟s claims, we determine
these requirements for application of state claim-preclusion law to have been met.

       Mr. Rowe also does not dispute the element of privity among the defendants to his
previous actions regarding his employment within the Chattanooga school system and the
current action. We determine, however, that in order to analyze which prior lawsuits may
have preclusive effect concerning the current action, we must address the element of
privity. The trial court noted “several lawsuits” brought by Mr. Rowe against the
Defendants and in particular cited the preclusive effect of Register II, the 2008 district
                                              9
court decision rendered in favor of the Hamilton County Board of Education on grounds
that no contract existed between the parties and that Mr. Rowe‟s action was barred by the
doctrine of res judicata. See Tenn. R. Evid. 201(b) (providing in pertinent part for the
trial court‟s discretion to take judicial notice of facts “not subject to reasonable dispute”
when such facts are “capable of accurate and ready determination by resort to sources
whose accuracy cannot reasonably be questioned.”). In its turn, the district court in
Register II had taken judicial notice of the federal Sixth Circuit‟s 2006 decision in
Register I, 172 F. App‟x 660, and the much earlier 1985 Sixth Circuit decision in Rowe I,
755 F.2d 933. The district court in Register II also took notice of the Tennessee Supreme
Court‟s 1996 decision in Rowe II, 938 S.W.2d 351.

        Upon careful review, we determine that the same parties or their privies were
involved in the 1996 resolution of the state action before our Supreme Court and the 1985
and 2006 decisions resolved by the federal Sixth Circuit. In addition, we determine that
the same parties or their privies were involved in the 2008 federal district court decision
citing these previous actions. The sole plaintiff in each lawsuit has been Mr. Rowe. In
Rowe II, resolved by our Supreme Court‟s 1996 decision, Mr. Rowe named as defendants
the Board of Education of the City of Chattanooga and Dr. Harry Reynolds,
Superintendent. See 938 S.W.2d at 351. In the earlier federal Sixth Circuit decision in
Rowe I, Mr. Rowe named as defendants the Board of Education of the City of
Chattanooga, one individual board member, and James D. McCullough as the
Superintendent of Schools at the time the action was commenced. See 755 F.2d at *1.

       Following the transfer of the school system‟s administration to the Hamilton
County Board of Education in 1997, Mr. Rowe named as defendants in two federal
actions the Hamilton County Board of Education, individual board members, and former
superintendent Jesse Register. See Register I, 172 F. App‟x at 660; Register II, 2008 WL
2009186 at *1. In the instant action, Mr. Rowe again named as defendants the Hamilton
County Board of Education and its superintendent, who was by that time co-defendant
Rick Smith. The defendants named in Mr. Rowe‟s various lawsuits involving the
Chattanooga school system are in privity for the purposes of res judicata because they are
successors in interest in relation to the subject matter of the litigation. “Privity within the
meaning of the doctrine of res judicata is privity as it exists in relation to the subject
matter of the litigation.” Foster v. Fed. Nat’l Mortg. Ass’n, No. E2012-02346-COA-R3-
CV, 2013 WL 3961193 at *4 (Tenn. Ct. App. July 31, 2013) (quoting Harris v. St.
Mary’s Med. Ctr., Inc., 726 S.W.2d 902, 905 (Tenn. 1987)). In the context of res
judicata, “„[p]rivity connotes an identity of interest, that is, a mutual or successive
interest to the same rights.‟” State ex rel. Cihlar v. Crawford, 39 S.W.3d 172, 180 (Tenn.
Ct. App. 2000) (internal citations omitted).



                                              10
       Having determined that all other elements of res judicata are satisfied as to the
preclusive effect of previous court decisions, we now turn to Mr. Rowe‟s instant claim
for breach of contract. Mr. Rowe does not dispute the trial court‟s finding that he
previously had brought against Defendants the claim of breach of contract in Register II.
See Register II, 2008 WL 2009186 at *12-14 (dismissing with prejudice, inter alia, Mr.
Rowe‟s breach of contract claim upon the court‟s finding that Mr. Rowe “does not have a
legitimate claim of entitlement to any contract of employment as a teacher with the
Hamilton County school system.”). Mr. Rowe asserts on appeal that he is bringing a
previously unlitigated claim because he alleges that Defendants “willfully and
intentionally engaged in unfair, unlawful and deceptive business practices resulting in
breach of contract and fraudulent concealment of facts . . . .” Mr. Rowe also states in his
appellate brief that he seeks to “recover damages for breach of contract,” still the cause of
action that he contends resulted from Defendants‟ actions.

       As Defendants note, Mr. Rowe raises additional allegations of deceptive business
practices and fraudulent concealment of facts for the first time on appeal. It is well
settled that “issues not raised in the trial court cannot be raised for the first time on
appeal.” Simpson v. Frontier Cmty. Credit Union, 810 S.W.2d 147, 153 (Tenn. 1991).
Moreover, Mr. Rowe presents no specific factual explanation to support his additional
allegations on appeal of deceptive business practices and fraudulent concealment. Upon
our thorough review of the record, we determine that Mr. Rowe has failed to raise a new
claim or cause of action.3

       We conclude that the trial court correctly determined that the claims Mr. Rowe has
made in this action arise from the same nexus of facts as those claims presented in his
previous litigation. As to Mr. Rowe‟s claim for breach of contract, we further conclude
that the trial court correctly found that Mr. Rowe brought no claim in his complaint not
previously litigated by the federal district court in Register II. The trial court did not err
by dismissing the instant action on the basis of res judicata.4




3
 To the extent that Mr. Rowe in his complaint alleges Defendants‟ interference with his “right to enter,
hold and enforce contractual relationships,” we note that the complaint asserts no contractual relationships
other than with Defendants and therefore does not state a separate cause of action for intentional
interference with contractual relations. See Tenn. Code Ann. § 47-50-109 (2013).
4
 Mr. Rowe has not raised as an issue on appeal the trial court‟s further direction in its Memorandum
Order that “Mr. Leonard Rowe is put on notice that the filing of any other lawsuit in any court alleging
these same claims against the Defendants, particularly the Hamilton County Board of Education, will
make him subject to the imposition of sanctions for abuse of the legal system.” See Tenn. R. Civ. P. 11.
We caution Mr. Rowe to heed the trial court‟s admonition.
                                                    11
                                V. Enforceable Contract

       Defendants in their responsive brief raise the issue of whether the trial court
properly found that no enforceable contract existed between Mr. Rowe and Defendants.
The trial court specifically found that because Mr. Rowe was not employed by the
Chattanooga Public School System at the time of its transfer of operations to co-
defendant Hamilton County Board of Education, Mr. Rowe never entered into a contract
with Defendants. Having determined that the trial court did not err in finding that the
instant action was barred by application of the doctrine of res judicata, we further
determine that the issue of whether an enforceable contract existed is pretermitted as
moot.

                                     VI. Conclusion

       For the reasons stated above, we affirm the trial court‟s grant of summary
judgment to Defendants. The costs on appeal are assessed against the appellant, Leonard
Rowe. This case is remanded to the trial court, pursuant to applicable law, for collection
of costs assessed below.



                                                _________________________________
                                                THOMAS R. FRIERSON, II, JUDGE




                                           12